DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to the Application filed on 2/16/2021. 

Allowable Subject Matter
3. 	Claims 1-20 are allowed. 
4. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references (both listed on the IDS dated 3/9/2021):
Collado, et al. (“The cleavage of caryophyllene oxide catalyzed by tetracyanoethylene”, Tetrahedron (1996), 52(23), 7961-7972, Dep. Quim. Org., Fac. Cienc., Univ. Cadiz, Cadiz, 11510, Spain).
Frankenbach, et al. (WO 2017/070131 A1).

           Summary of Claim 1: 
A compound having Formula I:


    PNG
    media_image1.png
    228
    220
    media_image1.png
    Greyscale


wherein R', R2, R3 and R4 are independently selected from the group consisting of hydrogen and a C1-12 linear or branched alkyl group, 
with the 10proviso that R', R2, R3 and R4 together contain 1-12 carbon atoms.


	Collado et al. teach a compound having the following structure (p. 7962):

    PNG
    media_image2.png
    229
    212
    media_image2.png
    Greyscale



Frankenbach et al. teach a compound (1S,2S,5R,8S)-4,4,8-trimethyltricyclo [6.3.1.02,5]dodecan-1-ol (claims) corresponding to the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	However, neither Collado et al. nor Frankenbach et al. teach or fairly suggest the claimed compound of Formula I. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763